Title: From George Washington to John Hancock, 11 November 1776
From: Washington, George
To: Hancock, John

 

Sir
Pecks Kills [N.Y.] Novr 11th 1776

I have only time to acknowledge the honor of your Letter of the 5th Instt and Its Several Inclosures, and to inform you, that agreable to the Resolves of Congress I shall use every measure in my power that the moving & present confused State of the Army will admit of, for to appoint Officers for recruiting. You will have been advised before this of the arrival of Commissioners from the Massachusets. Others have come from Connecticut, but from the present appearance of things, we seem but little, if any nearer levying an Army. I had anticipated the Resolve respecting the Militia, by writing to the Eastern States & to the Jersey by the advice of my Genl Officers, and from a consciousness of the necessity of getting in a Number of Men if possible, to keep up the appearance of an Army. How my applications will succeed, the event must determine. I have little or no reason to expect, that the Militia now here will remain a day longer than the Time they first engaged for. I have recommended their Stay & requested it in Genl Orders—Genl Lincoln & the Massachusets Commissrs, are using their Interest with those from that State, but as far as I can judge, we cannot rely on their Staying.
I left White Plains about 11 OClock Yesterday all peace then. The Enemy appeared to be preparing for their expedition to Jersey according to every Information. What their designs are, or Whether their present conduct is not a feint, I can not determine. the Maryland & Virginia Troops under Lord Stirling have crossed the River as have part of those from the Jersey, the remainder are now embarking. The Troops judged necessary to Secure the Several Posts through the Highlands have also got up. I am going to examine the Passes, and direct such Works as may appear necessary, after which and making the best disposition I can of things in this Quarter, I intend to proceed to Jersey which I expect to do to morrow.
The Assemblies of Massachusets & Connecticut to induce their Men more readily to engage in the Service, have voted an Advance pay of Twenty Shillings ⅌ Month in addition to that allowed by the Congress to Privates. It may perhaps be the means of their levying the Quotas exacted from them sooner than they could otherwise be raised, but I am of Opinion a more fatal & mistaken policy could not have entered their Councils, or One more detrimental to the Genl cause. The Influence of the Vote will become Continental and materially affect the other States in making up their Levies. If they could do It, I am certain when the Troops come to act together, that Jealousy, impatience & mutiny would necessarily arise. a different pay cannot exist in the same

Army. the reasons are obvious & experience has proved their force in the case of the Eastern & southern Troops last Spring. Sensible of this, and of the pernicious consequences that would inevitably result from the advance, I have prevented the Commissrs from proceeding or publishing their Terms till they could obtain the sense of Congress upon the Subject and remonstrated against It in a Letter to Govr Trumbull. I am not singular in Opinion, I have the concurrence of all the General Officers of it’s fatal Tendency.
I congratulate you & Congress upon the News from Tyconderoga & that Genl Carlton & his Army have been obliged to return to Canada without attempting any thing. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

